In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-18-00115-CV




                      IN RE THE GOOD SHEPHERD HOSPITAL, INC.




                                Original Mandamus Proceeding




                         Before Morriss, C.J., Burgess and Carter,* JJ.

___________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                             ORDER

       On December 28, 2018, The Good Shepherd Hospital, Inc., d/b/a Good Shepherd Medical

Center of Longview (Good Shepherd), Relator, filed a petition for writ of mandamus seeking an

order from this Court requiring the trial court to rule on Good Shepherd’s motion to transfer venue

within a reasonable time before it holds a summary judgment hearing on the motion for partial

summary judgment filed by Select Specialty Hospital-Longview, Inc. (Select).

       On January 2, 2019, Good Shepherd filed a motion for temporary relief requesting that this

Court enter a partial stay of the underlying proceedings by prohibiting the trial court from

(1) conducting a hearing on Select’s motion for partial summary judgment set for Monday,

January 28, 2019, (2) ruling on Select’s motion for partial summary judgment, and (3) otherwise

hearing or ruling on the merits of the case pending this Court’s ruling on Good Shepherd’s petition

for writ of mandamus.

       The trial court has also set Good Shepherd’s motion to transfer venue for hearing on

January 28, 2019. Good Shepherd specifically requests that the partial stay not prohibit the trial

court from holding the venue hearing on that date, from ruling on its motion to transfer venue, or

from ruling on a venue motion of a party not involved in this mandamus proceeding.

       After reviewing the petition for writ of mandamus and the motion for temporary relief, this

Court is of the opinion that the relief requested in the motion for temporary relief should be granted,

in part. Accordingly, the summary judgment hearing currently scheduled for January 28, 2019, is

stayed pending this Court’s decision in this mandamus action. In addition, the trial court shall not

rule on Select’s motion for partial summary judgment and shall abstain from ruling on the merits


                                                  2
of the case pending this Court’s decision. In the interests of fairness to all concerned, the venue

hearing currently scheduled for January 28, 2019, is also stayed pending this Court’s decision on

Good Shepherd’s petition for writ of mandamus. The trial court shall abstain from ruling on Good

Shepherd’s venue motion and any other venue motion filed in the trial court, pending this Court’s

decision.

        Now, therefore, it is ordered that all summary judgment proceedings and venue

proceedings in the trial court, including, but not limited to, those proceedings currently scheduled

for hearing on January 28, 2019, in trial court cause number 18-0718 in the 71st Judicial District

Court of Harrison County, Texas, shall be stayed pending this Court’s decision in this mandamus

action. See TEX. R. APP. P. 52.10.

        IT IS SO ORDERED.

                                                     BY THE COURT

Date:          January 23, 2019




                                                 3